     Case 1:08-cv-10934-LAP Document 2277 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                   ORDER




LORETTA A. PRESKA, Senior United States District Judge:

    Counsel shall confer and inform the Court by letter how they

wish to proceed on the pending probable cause motion [dkt. no.

2200].

SO ORDERED.

Dated:    New York, New York
          June 5, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
